[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.2

AMENDMENT NO. 1

TO

LICENSE AND SUPPLY AGREEMENT

This Amendment No. 1 to License and Supply Agreement (this “Amendment”) is
executed on and effective as of June 17, 2015 (the “Amendment Effective Date”),
by and between ALEXZA PHARMACEUTICALS, INC., a company organized under the laws
of the State of Delaware, United States (“Alexza”), and having a principal place
of business at 2091 Stierlin Court, Mountain View, CA 94043, United States, and
TEVA PHARMACEUTICALS USA, INC., a company organized under the laws of Delaware,
United States (“Teva”), having a principal place of business at 1090 Horsham
Road, North Wales, PA 19454, United States.

RECITALS

WHEREAS, Alexza and Teva have previously entered into that certain License and
Supply Agreement, dated May 7, 2013 (the “Agreement”); and

WHEREAS, Alexza and Teva desire to amend the Agreement as set forth below, and
after the Amendment Effective Date, references to the Agreement shall be deemed
references to the Agreement as amended by this Amendment.

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Amendment and the Agreement, the Parties to this Amendment agree as follows:

SECTION 1. Interpretation. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meanings given to them in the
Agreement, and each reference in the Agreement to “this Agreement”, “hereof”,
“herein”, “hereunder” or “hereby” and each other similar reference shall be
deemed to refer to the Agreement as amended hereby. The captions to the several
Sections of this Amendment are not a part of this Amendment but are included for
convenience of reference and shall not affect its meaning or interpretation. In
this Amendment (a) the word “including” shall be deemed to be followed by the
phrase “without limitation” or like expression; (b) the singular shall include
the plural and vice versa and (c) masculine, feminine and neuter pronouns and
expressions shall be interchangeable.

SECTION 2. Definitions. As used in this Amendment, the following terms shall
have the meanings set out in this Section 2 unless the context clearly and
unambiguously dictates otherwise:

2.1 “Advance Request” shall have the meaning ascribed to it in the Note.

2.2 “Asset Sale” means any sale, exchange, assignment, conveyance, transfer,
delivery, liquidation or other disposition of any or all of the Manufacturing
Assets, other than in the ordinary course of business and solely to the extent
consistent with past practices (e.g., sales,

 

1



--------------------------------------------------------------------------------

exchanges, assignments, conveyances, transfers, deliveries, liquidations and
other dispositions of replaced equipment or components thereof that have
exceeded their useful life or existing Manufacturing Assets for which upgrades
have been purchased or leased).

2.3 “Beneficial Owner” has the meaning ascribed to it in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934.

2.4 “Change of Control” means any of the following:

(a) any merger, reorganization, share exchange, consolidation or other business
combination involving Alexza or any of its subsidiaries, other than (i) a merger
or consolidation of Alexza in which the holders of capital stock of Alexza
immediately prior to such merger or consolidation continue to hold a majority of
the capital stock of Alexza or the surviving entity after giving effect to such
merger or consolidation and (ii) any merger or similar transaction effected
solely to change the domicile of Alexza or any of its subsidiaries;

(b) any acquisition by any Person or Group (including any “person” within the
meaning of Section 13(d) of the Securities Exchange Act of 1934) as a result of
which, such Person (or any Group of which such Person is a member) or Group
becomes a Beneficial Owner of 50% or more of the issued and outstanding shares
of capital stock of Alexza or any of its subsidiaries in any single transaction
or a series of related transactions; or

(c) the redemption or repurchase of shares, the effect of which is that any
Person or Group that did not beneficially own a majority of the voting power of
the outstanding shares of capital stock of Alexza immediately prior to such
redemption or repurchase owns at least a majority of such voting power of the
outstanding shares of capital stock of Alexza after such redemption or
repurchase;

provided, however, that a recapitalization of Alexza in which Alexza’s
stockholders of record (or their Affiliates) immediately prior to such
recapitalization shall (as a result of the securities issued as part of the
recapitalization) continue to hold all of the stock of Alexza immediately
following such recapitalization (without regard to any change in relative
ownership) shall not constitute a Change of Control unless as a result of such
recapitalization a strategic investor or its Affiliates (other than Teva and its
Affiliates) would be the holder of 50% or more of the voting power of Alexza.

2.5 “Change of Control Offer” means an offer from a Third Party that, if
consummated, would result in a Change of Control.

2.6 “Initial Relaunch Purchase Order” means the first Purchase Order delivered,
if at all, by Teva to Alexza during the Option Exercise Period, which Purchase
Order may not specify a Delivery Date earlier than [*] days following the
Relaunch Notice Date.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2



--------------------------------------------------------------------------------

2.7 “Group” means two or more Persons acting as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of the applicable securities referred to herein.

2.8 “Manufacturing Assets” means, except for the equipment identified on Exhibit
2.8, any and all equipment and facilities owned or leased by Alexza and/or its
Affiliates, used in the manufacture of the Product and located on the Amendment
Effective Date at 2091 Stierlin Court, Mountain View, California 94043. For
clarity, the tooling owned by Alexza and located at the Suppliers shall not be
deemed to be Manufacturing Assets.

2.9 “Note” means that certain Amended and Restated Convertible Promissory Note
and Agreement to Lend, dated June 17, 2015, being issued in connection with the
execution of this Amendment.

2.10 “Offer” means any bona fide written offer from a Third Party to enter into
any agreement or arrangement for an Asset Sale. For clarity, a Change of Control
Offer shall not be deemed an Offer.

2.11 “Option Exercise Period” means the period beginning on (and including)
July 1, 2017 and ending on (and including) December 31, 2017.

2.12 “Proposal” means any written agreement, arrangement, offer or proposal
(including a letter of intent, term sheet, form of definitive agreement or
definitive agreement) for an Asset Sale; provided, however, that the term
Proposal shall not include any Proposal by Teva. For clarity, a Change of
Control Offer, or any resulting written agreement, arrangement or proposal,
shall not be deemed a Proposal.

2.13 “Representatives” means with respect to a specified Person, the officers,
directors, employees, shareholders, investment bankers, attorneys, accountants,
financial advisors, agents and other representatives of the Person specified.

2.14 “Relaunch Notice Date” means the date that the Initial Relaunch Purchase
Order, if any, is delivered to Alexza by Teva.

2.15 “Suspension Period” means the period beginning on the Amendment Effective
Date and ending on the earlier of: (a) the Relaunch Notice Date, if any, and
(b) the expiration of the Option Exercise Period.

SECTION 3. Amendments to Agreement.

3.1 Section 1.53 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“1.53 [Intentionally Omitted.]”

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3



--------------------------------------------------------------------------------

3.2 The following definition shall be added as Section 1.110 of the Agreement:

“1.110 “Third Party Assignment Threshold” shall, solely for purposes of Sections
4.8(b)(i), 4.8(c)(i) and 16.10(b) of the Amendment, mean a Third Party’s or such
Third Party’s affiliate’s, fully burdened manufacturing cost of the Product
(including packaging for shipment) calculated in conformity with GAAP (or IFRS
if applicable to such Third Party or its affiliate) and expressed on a per Unit
manufactured basis, including the cost of:

(a) materials, including primary packaging and secondary packaging (to the
extent done by such Third Party) and labeling material;

(b) direct labor (including basic wages, labor and related payroll taxes and
benefits) incurred or spent in the actual production, quality control, quality
assurance, filling, packaging and labeling of the Product;

(c) overhead (including other manufacturing related operating expenses, such as,
indirect labor and related payroll taxes and benefits, depreciation, taxes,
insurance, rent, repairs and maintenance, and supplies) incurred or spent in
support of the actual production, filling, packaging and labeling of the
Product, manufacturing cost accounting, and failed runs and costs of changeover
related directly to the Product within a single manufacturing facility, in each
case, to the extent directly attributed to the Product. Overhead shall be
allocated to production in a manner consistent with GAAP, proportionate to the
total units of products manufactured in the facility. Overhead shall not include
any (i) to the extent that the facilities in which the Product is manufactured
are not fully dedicated to Product, allocation or absorption of excess or idle
capacity for changeover to another product and (ii) general corporate and
administrative activities such as legal, human resources, IT, business
development, investor relations and executive officer salaries;

(d) interim transportation, or any related transportation costs including
packaging and storage of the Product as incurred in connection with the supply
of the Product pursuant to the terms of the Agreement; and

(e) [*].”

For clarity, all subsequent Sections of Article 1 of the Agreement and all
cross-references to subsequent Sections of Article 1 of the Agreement shall be
re-numbered accordingly.

3.3 Section 6.11 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“6.11 Planning Forecast. Within [*] months after the Relaunch Notice Date, and
continuing to be updated on or before January 1 of each [*] thereafter, Teva
shall provide Alexza with a written [*] year sales Unit forecast, by [*], of
Teva’s requirements for the Product (the “Planning Forecast”). This forecast
shall be for capacity planning purposes only and shall not constitute a firm
order or have any binding effect. The Parties shall review the forecast on not
less than a [*] basis to assess the available manufacturing capacity of Alexza.
To the extent that the aggregate worldwide forecast quantities of

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

4



--------------------------------------------------------------------------------

Product are expected to exceed the then existing available capacity of Alexza at
its facility in [*] months, the Parties shall meet and discuss in good faith
whether to discuss Alexza’s plans to expand the then current manufacturing
capacity or to identify and engage a Third Party manufacturer for the Product.
In any event, to the extent reasonably practicable Teva shall notify Alexza at
least [*] months in advance with respect to any material increase of its demand
forecast and Alexza shall not be deemed in breach of this Agreement for its
inability to supply such increased amount of Product due to the capacity
constraints which Alexza had less than [*] months’ notice of any material
increase of Teva’s supply forecast that would impact capacity planning as long
as Alexza is using Commercially Reasonable Efforts to address supply constraints
based on Teva’s original planning forecast.”

3.4 Section 6.12(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(a) Launch Forecast. Within [*] months of the Relaunch Notice Date, Teva shall
provide Alexza with its initial [*] month forecast (“Launch Forecast”), of which
the first [*] months shall constitute a mutually binding commitment to purchase
and supply. No later than [*] Business Days after Alexza’s receipt of the Launch
Forecast, the Manufacturing JPT membership shall be designated with the
responsibility to oversee the supply of the Product under this Agreement, and
the representatives of each Party on the Manufacturing JPT shall meet and shall
work collaboratively to prepare and adopt a supply plan for the relaunch of the
Product in the U.S. The Launch Forecast shall be a best estimate, as of the time
such Launch Forecast is delivered, of the initial rolling forecast to be
delivered pursuant to Section 6.12(b), and Teva shall not deviate from such
estimate without having and providing to Alexza any commercial rationale for the
decision.”

3.5 Section 6.12(c) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(c) Initial [*] Month Binding Commitment. Each of the first [*] months of each
Supply Forecast shall constitute a mutually binding commitment to order and
supply the total quantity of Product set forth in the Supply Forecast for such
period. Each commitment shall be represented by a Purchase Order delivered in
accordance with Section 6.14. The monthly purchase quantity for each of the
first [*] months set forth in such Purchase Order shall not be less than [*]
percent ([*]%) or more than [*] percent ([*]%) of the average monthly purchase
quantity for such [*] months based on the quantities for such period set forth
in such Purchase Order.”

3.6 Section 6.13 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“6.13 Materials; Safety Stock. Teva acknowledges that Alexza may stock the Drug,
Staccato Device components, other components, containers, labels, packaging
materials and related items necessary for the manufacture of the Product
(“Materials”)

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

5



--------------------------------------------------------------------------------

based on the rolling forecasts provided by Teva pursuant to Section 6.12. Alexza
shall, after the Suspension Period, maintain at all times an inventory of
Materials necessary for manufacturing such quantity of the Product that is equal
to, at a minimum, the average monthly forecasted quantity of the Product for the
upcoming [*]-month period based on the then-current Supply Forecast provided by
Teva; provided that the Manufacturing JPT shall discuss and recommend any
adjustments to such required minimum quantity of safety stock to the Parties for
the Parties to decide.”

3.7 Section 6.14(b)(i) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(i) Teva shall have the right, but not the obligation, at any time during the
Option Exercise Period, to deliver to Alexza the Initial Relaunch Purchase
Order.”

3.8 Section 6.14(b)(ii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(ii) Purchase Orders. Beginning [*] months after the Relaunch Notice Date and
in each month thereafter, Teva shall submit to Alexza a monthly firm Purchase
Order to purchase the Product having the applicable Shelf Life set forth in
Section 6.22 (together with the Initial Relaunch Purchase Order, if any, each, a
“Purchase Order”) not less than [*] Business Days prior to each month of each
[*]-month commitment period in the rolling forecast. After the Relaunch Notice
Date, the Manufacturing JPT shall discuss and recommend any minimum Unit
purchase amounts for a Purchase Order to the Parties for the Parties to decide.
For clarity, no Purchase Order other than the Initial Relaunch Purchase Order,
if any, may be delivered prior to the expiration of the Option Exercise Period,
and if no Initial Relaunch Purchase Order is issued, then Teva may submit
monthly Purchase Orders following the expiration of the Suspension Period in
accordance with the terms of the Agreement.”

3.9 Section 6.14(b)(iii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(iii) Terms. Each Purchase Order shall specify the quantity ordered, the
required delivery date (which shall not be less than [*] following the date of
any Purchase Order other than the Initial Relaunch Purchase Order) (the
“Delivery Date”) and any special instructions or invoicing information. Alexza
shall acknowledge and accept the Purchase Order from Teva made in accordance
with Section 6.14(b)(ii) within [*] Business Days of receipt, and any terms or
conditions of such purchase order which conflict or are inconsistent with the
terms of the Agreement shall be void and rejected. Alexza may not reject the
quantity of the Product in any Purchase Order unless, subject to
Section 6.12(f), the quantity set forth in the Purchase Order is less than [*]
percent ([*]%) of or in excess of [*] percent ([*]%) of the committed quantity
determined in accordance with Section 6.12(c) and the variance permitted under
Section 6.12(d). In the event of excess quantity ordered, the rejection shall
only apply with respect to such excess quantity.”

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

6



--------------------------------------------------------------------------------

3.10 The title of Article 7 shall be amended and restated in its entirety to
read as follows:

“ARTICLE 7

SECURITY OF SUPPLY; RIGHT TO MANUFACTURE”

3.11 Section 7.4 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“7.4 Teva Right to Manufacture; Additional Manufacturing.

(a) At any time after the Amendment Effective Date, Teva shall have a right,
upon written notification to Alexza, to elect to have a Third Party manufacturer
that is selected by Teva and reasonably acceptable to Alexza, qualified to
manufacture the Product (an “Additional Manufacturer”). Following receipt of
such written notification, Alexza shall prepare an estimated reasonable budget
and implementation plan for approval by Teva to enable such Additional
Manufacturer to manufacture the Product. Upon approval by Teva of the
implementation plan and budget, Alexza shall enter into an agreement with such
Additional Manufacturer to conduct Alexza manufacturing Know-How transfer to
enable the Additional Manufacturer to manufacture the Product. All costs and
expenses in engaging and qualifying the Additional Manufacturer as a result of
Teva’s notification pursuant to this Section 7.4(a) shall be borne by Teva. The
agreement with the Additional Manufacturer shall provide that any time prior to
the [*] anniversary of the First Commercial Sale, only upon the written notice
from Teva (copied to Alexza) of the occurrence of a Failure Event (defined below
in Section 7.5) shall the Additional Manufacturer manufacture Product for Teva.
For clarity, Teva shall not initiate or permit any manufacturing by a Third
Party or Additional Manufacturer prior to the [*] anniversary of the First
Commercial Sale, except as provided in Section 7.5.

(b) Notwithstanding anything in this Agreement to the contrary, at any time,
Teva shall have the right pursuant to this Section 7.4(b), upon written
notification to Alexza to qualify it (or one or more of its Affiliates) to
manufacture the Product and to take over the manufacturing rights and
obligations of Alexza under this Agreement. Following receipt of such written
notification, Alexza shall conduct a Know-How transfer to enable Teva (or its
designated Affiliates) to manufacture the Product. Once Teva (or its designated
Affiliates) are so qualified and capable of manufacturing the Product required
by Teva under this Agreement, (i) Alexza shall no longer have the right or
obligation to manufacture the Product under this Agreement, (ii) the
co-exclusive license granted by Alexza and its Affiliates under
Section 2.1(a)(i)(B) shall become an exclusive license (even as to Alexza and
its Affiliates) to Teva and its Affiliates and (iii) the co-exclusive license
granted by Alexza and its Affiliates under Section 2.1(b)(i)(A) shall become an
exclusive license (even as to Alexza and its Affiliates) to Teva and its
Affiliates. All costs and expenses in engaging and qualifying Teva (or its
designated Affiliates) as a result of Teva’s notification pursuant to this
Section 7.4(b) shall be borne by Teva (or its designated Affiliates). In
addition, Alexza shall use Commercially

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

7



--------------------------------------------------------------------------------

Reasonable Efforts to obtain the consent of Third Party suppliers, including
Suppliers, of the Materials for the Product to provide, upon the exercise of
Teva’ rights under this Section 7.4(b), Teva (or its designated Affiliates) with
the right to receive such Materials on the same terms in effect for Alexza for
use in the manufacture of the Product for use and sale in the U.S.”

3.12 Section 7.5 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“7.5 Failure Event. If either (i) Alexza has not recommenced manufacturing the
Product or has not assigned or subcontracted the manufacturing of the Product to
a Third Party such that the Product ordered pursuant to the Initial Relaunch
Purchase Order will be delivered by the Delivery Date set forth therein,
(ii) for [*] successive [*]-month periods, Alexza fails to meet at least [*]
percent ([*]%) of its aggregate supply obligation (excluding excess order
supply) in Article 6 for such [*] month periods or (iii) in such month when it
becomes mathematically impossible, based on shortfalls in deliveries by Alexza
in successive preceding months for Alexza and the outstanding Purchase Orders
and Supply Forecast, for Alexza to avoid the event specified in clause
(ii) above, then a “Failure Event” shall be deemed to have occurred. For
clarity, in calculating what percentage of Alexza’s supply obligation has been
met, only Units of the Product that have been received and not rejected by Teva
pursuant to Section 6.16 shall be included. Upon a Failure Event, Teva shall
have the right, within [*] Business Days after such Failure Event upon written
notice to Alexza, to elect to make or have made the Product (including the
Staccato Device and other components of the Product). To the extent that an
Additional Manufacturer has not been qualified or is not available, within [*]
days after Teva’s notice to Alexza, the Parties shall agree upon a transition
plan to minimize any disruption to the supply of the Product. The transition
plan shall include a mutually agreed-upon schedule for transition activities,
including transfer of manufacturing Know-How. To enable exercise of the
manufacturing rights of Teva under this Section 7.5 upon a Failure Event, Alexza
agrees at no additional cost, to provide Teva (or one of more of its Affiliates)
or one (1) Third Party manufacturer designated by Teva with technical assistance
in the manner designed to enable Teva (or its designated Affiliates) or such
Third Party manufacturer to manufacture the Product for Teva and once such Third
Party is capable of manufacturing the Product, (i) Alexza shall no longer have
the right or obligation to manufacture the Product under this Agreement,
(ii) the co-exclusive license granted by Alexza and its Affiliates under
Section 2.1(a)(i)(B) shall become an exclusive license (even as to Alexza and
its Affiliates) to Teva and its Affiliates and (iii) the co-exclusive license
granted by Alexza and its Affiliates under Section 2.1(b)(i)(A) shall become an
exclusive license (even as to Alexza and its Affiliates) to Teva and its
Affiliates. In addition, Alexza shall use Commercially Reasonable Efforts to
obtain the consent of Third Party suppliers, including Suppliers, of the
Materials for the Product to provide, upon the exercise of Teva’ rights under
this Section 7.5, Teva or a Third Party manufacturer with the right to receive
such Materials on the same terms in effect for Alexza for use in the manufacture
of the Product for use and sale in the U.S.”

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

8



--------------------------------------------------------------------------------

3.13 Section 13.3(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(b) at any time after the Amendment Effective Date, upon [*] days written
notice to Alexza, with or without cause, provided that no such notice may be
given if Teva has previously received a notice of material breach pursuant to
Section 13.2(b) and the breach set forth in the notice has not been cured within
the period provided in such section or there is a dispute as to whether a
material breach has been cured or is incurable and such dispute has not been
resolved in accordance with such section.”

3.14 Section 16.10 of the Agreement is hereby amended and restated in its
entirety to read as follows:

“16.10 Assignment.

(a) Assignments by Teva. This Agreement shall not be assignable or otherwise
transferred by Teva, nor may any rights or obligations hereunder be assigned or
transferred, by Teva to any Third Party without Alexza’s prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed);
provided, that, without limitation, it shall not be deemed unreasonable for
Alexza to withhold its consent if Teva proposes to assign or otherwise transfer
this Agreement or Teva’s rights or obligations hereunder to a Third Party that
Alexza reasonably determines has insufficient sales and marketing capabilities
with respect to pharmaceutical products to pursue the commercialization of the
Product in accordance with the Agreement; provided, further, that such Third
Party must agree in writing to assume responsibility for and be bound by all of
the terms of this Agreement, if Teva assigns the Agreement to such Third Party.

(b) Assignments by Alexza. This Agreement shall not be assignable or otherwise
transferred by Alexza, nor may any rights or obligations hereunder be assigned
or transferred, by Alexza to any Third Party without Teva’s prior written
consent. Notwithstanding the immediately preceding sentence, Alexza’s
manufacturing rights or obligations hereunder may be assigned, sublicensed,
subcontracted or delegated by Alexza to any Third Party with Teva’s prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed); provided, that, without limitation, it shall not be deemed
unreasonable for Teva to withhold its consent if Alexza proposes to assign,
sublicense, subcontract, delegate or otherwise transfer its manufacturing rights
or obligations hereunder to a Third Party if Teva reasonably determines (i) that
the Third Party has insufficient financial or operational capabilities or lacks
sufficient experience in manufacturing a product similar to the Product or
(ii) that the Fully Burdened Manufacturing Costs or Third Party Assignment
Threshold, as applicable, of the proposed assignment, sublicense, subcontract,
delegation or other transfer, prepared in accordance with Section 8.6 of the
Agreement, would not be commercially viable in Teva’s reasonable determination;
provided, further, that (x) such Third Party must agree in writing to assume
responsibility for and be bound by all of the terms of this Agreement applicable
to the manufacturing rights and obligations hereunder being assigned,

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

9



--------------------------------------------------------------------------------

sublicensed, subcontracted or delegated to such Third Party and (y) in the event
of any (1) assignment or other transfer of less than all or (2) sublicense,
subcontract or delegation of Alexza’s manufacturing rights and obligations under
this Agreement, unless Teva and such Third Party enter into a separate
manufacturing and supply agreement, Alexza hereby guarantees and shall remain
fully and unconditionally obligated and responsible for the full and complete
performance of the manufacturing obligations under this Agreement and such
partial assignment or sublicensing, subcontracting or delegation shall not
relieve Alexza’s liabilities and obligations to Teva under this Agreement.

(c) Assignments by Teva or Alexza. Notwithstanding Sections 16.10(a) and
16.10(b), either Party may assign or otherwise transfer this Agreement without
the consent of the other Party to (i) any to any of its Affiliates, provided
that the assigning Party notifies the other Party in writing within twenty
(20) days of such assignment and the assignee agrees to assume responsibility
for and be bound by all of the terms of this Agreement in addition to the
assigning Party, which shall continue to be bound by such terms; or (ii) to an
entity that acquires all or substantially all of the business or assets of the
assigning Party relating to the subject matter of this Agreement, whether by
merger, acquisition or otherwise (a “Change of Control Event”), provided that
the acquiring Person agrees to assume responsibility for and be bound by all of
the terms of this Agreement in writing or by operation of law, and that such
Party or its successor or permitted assignee (as applicable) gives notice in
writing to the other Party within [*] days following such Change of Control
Event; provided, however, that such acquiring Person shall not be deemed an
Affiliate of the acquired Party and intellectual property rights that are owned
or held by the acquiring Person to such transaction (if other than one of the
Parties to this Agreement) shall not be included in the technology licensed
hereunder. Except as otherwise provided in this Section 16, either Party shall
have the right to assign, sublicense, subcontract or delegate this Agreement or
any or all of its obligations or rights hereunder to an Affiliate upon written
notice to the other Party; provided, however, the assigning, sublicensing,
subcontracting or delegating Party hereby guarantees and shall remain fully and
unconditionally obligated and responsible for the full and complete performance
of this Agreement by such Affiliate and in no event shall such assignment,
sublicensing, subcontracting or delegation be deemed to relieve such Party’s
liabilities or obligations to the other Party under this Agreement. The other
Party shall, at the request of the assigning, sublicensing, subcontracting or
delegating Party, enter into such supplemental agreements with the applicable
Affiliates as may be necessary or advisable to permit such Affiliates to avail
itself of any rights or perform any obligations of the assigning, sublicensing,
subcontracting or delegating Party hereunder. Subject to this Section 16.10,
this Agreement shall inure to the benefit of each Party, its successors and
permitted assigns. Any assignment of this Agreement in contravention of this
Section 16.10 shall be null and void.”

SECTION 4. Additional Agreements. The additional agreements and understandings
between the Parties as set forth below are hereby agreed as amendments to the
Agreement.

4.1 Suspension of Certain Commercialization Obligations. Teva’s obligations
under Sections 5.1(b) and 5.1(c) of the Agreement shall be suspended for the
period beginning

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

10



--------------------------------------------------------------------------------

on the Amendment Effective Date and ending on the Delivery Date set forth in the
Initial Relaunch Purchase Order, if one is delivered; provided that for such
suspension to end, the Product ordered in the Initial Relaunch Purchase Order
must be delivered on or before the Delivery Date set forth in the Initial
Relaunch Purchase Order. Notwithstanding the foregoing, Teva shall use
Commercially Reasonable Efforts to commercialize the Product in the Field in the
U.S. during the Suspension Period. For clarity, subject to the preceding
sentence and the remainder of this Section 4, Teva shall have exclusive and sole
decision-making authority with respect to all aspects of the commercialization
of the Product in the Field in the U.S. during the Suspension Period and will
keep Alexza updated periodically. On or prior to any delivery of the Initial
Relaunch Purchase Order, Teva shall present to Alexza a commercialization plan
setting forth the goals, Commercialization Strategies and plans for Teva’s
continued commercialization of the Product in the U.S., and the level of
anticipated sales force and promotion efforts dedicated to the Product, together
with the budget in connection therewith, consistent with the then commercial
potential of the Product and the Parties would negotiate in good faith
amendments to the obligations set forth in Sections 5.1(b) and 5.1(c) of the
Agreement consistent with such commercialization plan; provided that in no event
shall such amended commercialization obligations be greater than the obligations
originally set forth in Sections 5.1(b) and 5.1(c) of the Agreement or lower
than the adjusted obligations presented during the management meeting held on
Dec 19, 2014. For clarity, if no Initial Relaunch Purchase Order is delivered,
then Teva’s obligations under Sections 5.1(b) and 5.1(c) of the Agreement shall
be reinstated, with modifications to be discussed and as may be agreed by the
Parties, but in no event will such obligations be greater than the obligations
originally set forth in Sections 5.1(b) and 5.1(c) of the Agreement or lower
than the adjusted obligations presented during the management meeting held on
December 19, 2014, on the date that is [*] days after expiration of the Option
Exercise Period.

4.2 Required Analysis. Following the Amendment Effective Date, Teva shall
perform an analysis to determine the Product’s short and long-term commercial
potential and shall present such analysis to the JSC. Thereafter, the JSC would
annually update such analysis.

4.3 Suspension of Manufacturing Obligations. The rights and obligations of
(a) Alexza to supply and manufacture or have manufactured the Product pursuant
to Article 6 of the Agreement, (b) Teva to order and purchase the Product
pursuant to Article 6 of the Agreement and (c) the Parties under Sections 6.11,
6.12 and 6.14 of the Agreement (collectively, the “Suspended Obligations”) shall
be suspended during the Suspension Period. Teva and Alexza will meet
periodically to discuss commercial strategy of the Product and the timing for
recommencement of manufacture and supply of the Product. Accordingly, the
Parties hereby acknowledge and agree that Teva has the right to request an end
to the suspension of the Suspended Obligations prior to commencement of the
Option Exercise Period by providing written notice of such request to Alexza (a
“Suspension Termination Request”), and Alexza agrees to reasonably consider any
such Suspension Termination Request in good faith; provided that if Alexza has
assigned or subcontracted its manufacturing rights and obligations to a Third
Party or an Affiliate in accordance with the terms of the Agreement prior to
receipt of such written notice, then Teva and Alexza would meet with such Third
Party or Affiliate as soon as reasonably practicable after delivery of the
Suspension Termination Request to discuss Teva’s request. Teva shall inform the
FDA of the suspension of manufacturing of the Product and shall

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

11



--------------------------------------------------------------------------------

comply with all Regulatory Requirements with respect to such suspension and
Alexza shall promptly provide to Teva any information or data that Teva has
requested in writing and reasonably requires to fulfill its obligations under
this sentence. Until the end of the Option Exercise Period, Alexza and Teva
shall meet at least annually to discuss the results of Teva’s commercialization
efforts and anticipated timing of the need for manufacturing additional Product.

4.4 Maintenance of the Approved Facility. Alexza shall conduct an orderly
wind-down of production at the Approved Facility by September 1, 2015, and
during the Suspension Period, shall maintain the Approved Facility in a
condition such that production of the Product may be re-initiated in accordance
with Regulatory Requirements, Good Manufacturing Practices, Applicable Laws and
the Agreement to be able to manufacture or have manufactured and deliver the
Product ordered in the Initial Relaunch Purchase Order by the Delivery Date set
forth therein (the “Suspension Period Maintenance Level”).

4.5 Suspension Costs.

(a) The costs to be incurred by Alexza during the Suspension Period in order to
maintain the Suspension Period Maintenance Level shall be borne exclusively by
Alexza, except as provided in Section 4.5(b) of this Amendment.

(b) Beginning with the first full calendar quarter following the Amendment
Effective Date, provided that (i) Alexza elects to and has delivered the
applicable Notice of Rent Reimbursement (defined below), (ii) no Party has
exercised its right to terminate the Agreement under Article 13 of the Agreement
and (iii) the Acceleration Date has not occurred and will not occur prior to or
on the date the Rent Reimbursement obligation would be payable, Teva shall
reimburse Alexza quarterly in arrears within [*] Business Days following receipt
of the applicable Notice of Rent Reimbursement for Alexza’s out-of-pocket
payments for rent for the Approved Facility during the Suspension Period at the
monthly rental rate in existence as of the Amendment Effective Date (the “Rent
Reimbursement”); provided, however, that the aggregate amount of all Rent
Reimbursements shall not exceed $1,675,000 (such amount to be pro-rated for any
partial year within the Suspension Period based on the number of calendar days
for which the Rent Reimbursement obligation applies within such partial year).
In order to receive Rent Reimbursement in accordance with this Section 4.5(b)
for a calendar quarter during the Suspension Period, Alexza must submit to Teva
within [*] days following the end of any such calendar quarter (i) evidence
acceptable to Teva of the amount of the out-of-pocket rent payments by Alexza
and that such payments have been paid on or before the due dates thereof on the
Approved Facility each month on a monthly basis, (ii) an Advance Request under
the Note for the amount of the applicable Rent Reimbursement and (iii) wire
transfer instructions for Teva to deliver the amount of the applicable Rent
Reimbursement to Alexza or for Alexza’s benefit (each such submission, a “Notice
of Rent Reimbursement”).

(c) In accordance with the terms of the Note, the amount of any Rent
Reimbursement paid by Teva pursuant to Section 4.5(b) of this Amendment shall

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

12



--------------------------------------------------------------------------------

immediately and automatically be added to the aggregate principal amount of the
Note upon payment thereof by Teva (the aggregate amount of all such Rent
Reimbursement, the “Additional Principal Amount”). Any portion of the Additional
Principal Amount may be repaid by Alexza, at Alexza’s sole option, (i) by
crediting payments due and payable to Alexza from Teva pursuant to Section 8.3
or 8.4 of the Agreement against such Additional Principal Amount or (ii) in
cash, in each case as provided in the Note.

4.6 Records. During the Suspension Period, Alexza shall keep complete, true and
accurate books of accounts and records for the purpose of determining the
Suspension Costs payable by Alexza pursuant to this Agreement. Such books and
records shall be kept for at least [*] years following the end of the Calendar
Quarter to which they pertain. Such records shall be subject to inspection in
accordance with Section 4.7 of this Amendment.

4.7 Audits. During the Suspension Period, as soon as reasonably practicable, but
in any event not later than [*] days (subject to extension required to obtain
agreement with the Alexza Auditor on a nondisclosure agreement in accordance
with this Section 4.7) following written notice from Teva, Alexza shall permit
an independent, reputable, certified public accountant selected by Teva and
reasonably acceptable to Alexza (provided that such accounting firm shall not be
retained or compensated on a contingency basis and provided further that such
independent, certified public accountant shall, at a minimum, be knowledgeable
of and have experience in auditing manufacturing companies), which acceptance
will not be unreasonably withheld, conditioned or delayed (for the purposes of
this Section 4.7, the “Alexza Auditor”), at reasonable times and upon reasonable
notice, to audit or inspect those books or records as the Alexza Auditor deems
necessary or appropriate for the purpose of verifying the Rent Reimbursement
incurred by Alexza during the Suspension Period. As a condition to examining any
records of Alexza, such Alexza Auditor will sign a nondisclosure agreement
reasonably acceptable to Alexza in form and substance, and shall not disclose to
Teva, its Affiliates or any Third Party any information that is Alexza’s
confidential customer information regarding pricing or other competitively
sensitive proprietary information. Any and all records examined by such Alexza
Auditor will be deemed Alexza’s Confidential Information. The Alexza Auditor
shall disclose to Teva only the amount and accuracy of calculations and payments
reported and actually paid or otherwise payable as Rent Reimbursement under this
Agreement. The Alexza Auditor shall send a copy of the report to Alexza at the
same time it is sent to Teva. Such inspections may be made no more than once
each [*] (unless a previous audit resulted in a variation or error resulting in
Alexza having to bear the costs of such audit, in which event the frequency may
occur [*]) and during normal business hours. Inspections conducted under this
Section 4.7 shall be at the expense of Teva, unless a variation or error
producing an overpayment in amounts actually paid by Teva to Alexza pursuant to
Section 4.5(b) of this Amendment exceeding an amount equal to [*] percent ([*]%)
of the amount that should have been payable by Teva for a period covered by the
inspection is established, in which case all reasonable costs relating to the
inspection for such period shall be paid by Alexza. Teva shall endeavor in such
inspection not to disrupt the normal business activities of Alexza. If, as a
result of such audit report, it is shown that the amount that Teva paid to
Alexza as Rent Reimbursement under Section 4.5(b) of this Amendment was greater
than the amount that should have been paid, Alexza shall immediately refund to
Teva in cash an amount equal to the difference between the amounts paid by Teva
for Rent Reimbursement and the Rent Reimbursement that should have

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

13



--------------------------------------------------------------------------------

been paid, and such refund shall correspondingly reduce the Additional Principal
Amount of the Note. If either Party in good faith disputes any conclusion of the
accounting firm under this Section 4.7, then such Party shall so inform the
other Party by written notice within thirty (30) days of receipt of a copy of
the audit report in question, specifying in detail such dispute. The Parties
shall promptly thereafter meet and negotiate in good faith a resolution to such
dispute. In the event that the Parties are unable to resolve such dispute within
sixty (60) days after such notice, the matter shall be resolved pursuant to the
terms set forth in Article 15 of the Agreement, and interest shall be payable on
any disputed amounts determined to be due in the same manner as provided for in
Section 8.14 of the Agreement. For the avoidance of doubt, any interest paid by
Alexza to Teva on any disputed amounts shall be paid in cash and shall not
offset or otherwise reduce the Additional Principal Amount of the Note.

4.8 Right of Consent; Right of First Refusal. Subject to Section 4.9 for Alexza,
unless a Party has assigned, sublicensed, subcontracted, delegated or otherwise
transferred this Agreement, or in the case of Alexza, its manufacturing rights
and obligations under the Agreement, to a Third Party in accordance with
Section 16.10 of the Agreement:

(a) Asset Sales. Alexza shall not accept any Offer relating to an Asset Sale of
less than all or substantially all of the Manufacturing Assets.

(b) Notice of Offer.

(i) If Alexza receives an Offer, which Alexza desires to accept, then within one
(1) Business Day after receipt of such Offer, Alexza shall provide Teva with
written notice (the “Offer Notice”), by email (delivery receipt confirmed) or
hand delivery to the addresses listed on the signature page hereof. The Offer
Notice shall include (A) a true and correct copy of the Offer, including all
schedules, exhibits and ancillary documents related thereto, (B) the expected
date of consummation of such Asset Sale and (C) the expected Fully Burdened
Manufacturing Costs or the Third Party Assignment Threshold, as applicable, as
proposed as a result of the Asset Sale and prepared in accordance with
Section 8.6 of the Agreement.

(ii) Immediately after delivering the Offer Notice to Teva, Alexza shall provide
Teva and its Representatives access to Alexza’s facilities, personnel,
management, documents, and other information relating to the subject
Manufacturing Assets that is sufficient to enable Teva to conduct a due
diligence investigation customary in an asset acquisition context (the “Due
Diligence Access”), and such Due Diligence Access shall be no less extensive
than that provided to any other Person that has made the Offer, or to whom
Alexza has an obligation to provide information or has voluntarily provided
information with respect to an Offer, or any of any such Person’s
Representatives.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

14



--------------------------------------------------------------------------------

(c) Right of Consent with Respect to Asset Sales.

(i) Alexza may not accept the Offer described in the Offer Notice without the
prior written consent of Teva, which may not be unreasonably withheld; provided,
however, that, without limitation, it shall not be deemed unreasonable for Teva
to withhold its consent if Teva, acting in good faith, determines that (i) the
prospective purchaser has insufficient financial or operational capabilities or
lacks sufficient experience in manufacturing a product similar to the Product or
(ii) the Fully Burdened Manufacturing Costs or the Third Party Assignment
Threshold, as applicable, as proposed as a result of the Asset Sale and prepared
in accordance with Section 8.6 of the Agreement, would not be commercially
viable; provided, further that Teva may withhold its consent if Teva elects to
deliver a Teva Offer Notice (defined below) pursuant to Section 4.8(c) of this
Amendment. Teva shall deliver a written notice (the “Teva Consent Notice”) to
Alexza within [*] Business Days of the later to occur of (i) Teva’s receipt of
the Offer Notice or (ii) the granting to Teva of the Due Diligence Access (such
[*]-Business Day period, the “Offer Review Period”), which Teva Consent Notice
shall either include Teva’s consent to the Offer or shall include a reasonably
detailed description of the reasons for Teva’s objection to the Offer.

(ii) Prior to Teva’s receipt of the Offer Notice, and during the Offer Review
Period, Alexza shall not enter into any binding agreement or arrangement
(including any no shop agreement, binding term sheet or any similar agreement or
arrangement providing for Alexza to pay termination or break-up fees) with any
Person (x) with respect to an Offer or (y) that would impose limitations or
restrictions on Alexza’s compliance with the provisions of this Agreement or
Alexza’s ability to enter into or consummate any agreement or arrangement with
Teva related to a Teva Offer Notice or complete an Asset Sale with Teva (any
such binding agreement or arrangement, a “Prohibited Offer Agreement”).

(iii) If Teva delivers a Teva Consent Notice containing an objection to the
Offer, Alexza shall not enter into any Prohibited Offer Agreement relating to
the Asset Sale. With respect to each Offer for which Teva received an Offer
Notice from Alexza, and for which Alexza complied with all of the applicable
procedures and requirements of this Section 4.8 (the “Noticed Offer”), in the
event that Teva delivers a Teva Consent Notice containing its consent to the
Offer, then, and only then, Alexza shall be free, for a period of [*] days
following expiration of the Offer Review Period, to enter into a definitive
agreement with respect to the transactions contemplated in such Noticed Offer
with the Person or Persons described in the Noticed Offer on terms and
conditions substantially similar to, and in any event not more favorable
individually or in the aggregate in any material respect to such Person or
Persons than, the terms and conditions described in the Noticed Offer.

(d) Right of First Refusal with Respect to Asset Sales. Upon receipt of the
Offer Notice with respect to an Asset Sale, Teva shall have the irrevocable and
exclusive option, at its sole discretion, to become, or to have any of its
Affiliates become, the purchaser with respect to the Asset Sale on substantially
the same financial terms as

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

15



--------------------------------------------------------------------------------

provided in the Offer. If Teva elects to become, or to have any of its
Affiliates become, the purchaser, then prior to the expiration of the Offer
Review Period, Teva shall deliver a written notice (the “Teva Offer Notice”), by
email (delivery receipt confirmed) or hand delivery to the addresses listed on
the signature page hereof. Upon receipt by Alexza of the Teva Offer Notice,
Alexza shall (i) not enter into or otherwise agree to the Offer relating to the
Asset Sale and (ii) enter into an agreement with Teva or any of its Affiliates
(A) on substantially the same financial terms as provided in the Offer and
(B) containing substantially the same representations and warranties, covenants
and indemnities in favor of Teva or any of its Affiliates (as designated by
Teva) as provided in the Offer.

(e) Notice of Certain Changes. Notwithstanding anything to the contrary
contained herein, if during any Offer Review Period, either (i) any material
amendment is made to the terms of the Offer described in the Offer Notice that
results in a material decrease in the proposed purchase price of the Offer or
(ii) the identity of the Person or Persons making an Offer changes or any new
entities join the Offer described in the Offer Notice, then (x) as soon as
reasonably practicable, but in any event within one (1) Business Day of such
event, Alexza shall provide Teva with written notice, by email (delivery receipt
confirmed) or hand delivery to the addresses listed on the signature page
hereto, which notice shall indicate, as applicable, (A) the material amendments
that have been made to the terms of the Offer and (B) the change in or newly
joining Person or Persons making the Offer and (y) Alexza and Teva agree that in
such event, the Offer Review Period shall equal the greater of (A) the number of
days that remain in the Offer Review Period at the time of provision by Alexza
of such notice (which provision is confirmed by evidence of transmission) and
(B) [*] Business Days. The provisions of this Section 4.8(e) shall apply with
the same effect to successive amendments, if any, to the terms of any Offer.

4.9 Right of First Offer. If Alexza has assigned, sublicensed, subcontracted,
delegated or otherwise transferred its manufacturing rights and obligations to a
Third Party in accordance with Section 16.10(b) of the Agreement:

(a) Right to Notice of Asset Sale. In the event that the Board of Directors of
Alexza (the “Board”), acting in good faith, authorizes Alexza or any of its
officers, representatives or agents to initiate, pursue, solicit or accept a
Proposal, then within one Business Day after such authorization of a Proposal,
Alexza shall provide Teva with written notice (the “Proposal Notice”), by email
(delivery receipt confirmed) or hand delivery to the addresses listed on the
signature page hereof, of (i) such authorization of a Proposal and (ii) the
material terms, including the Manufacturing Assets subject to the Proposal and
the range of the consideration, being sought by the Board. Immediately after
delivering the Proposal Notice to Teva and continuing through the Proposal
Review Period (defined below), Alexza shall provide Teva and its Representatives
with Due Diligence Access, and such Due Diligence Access shall be no less
extensive than that provided to any other Person in connection with such
Proposal, or to whom Alexza has an obligation to provide information or has
voluntarily provided information with respect to a Proposal, or any of any such
Person’s Representatives.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

16



--------------------------------------------------------------------------------

(b) Review Period; Teva Proposal. Prior to Teva’s receipt of the Proposal
Notice, and for a period of [*] days after the later to occur of (i) Teva’s
receipt of such Proposal Notice and (ii) the granting to Teva and its
Representatives of the Due Diligence Access (the “Proposal Review Period”),
Alexza shall not enter into any binding agreement or arrangement (including any
no shop agreement, binding term sheet or any similar agreement or arrangement
providing for Alexza to pay termination or break-up fees) with any Person
(x) with respect to a Proposal or (y) that would impose limitations or
restrictions on Alexza’s compliance with the provisions of this Agreement or
Alexza’s ability to or enter into or consummate any agreement or arrangement
with Teva related to a Teva Proposal (defined below) or complete an Asset Sale
with Teva (any such binding agreement or arrangement, a “Prohibited Proposal
Agreement”). During the Proposal Review Period, Teva or one of its Affiliates
may, in its sole discretion, present a proposal relating to an Asset Sale (a
“Teva Proposal”). Upon receipt by Alexza of a Teva Proposal, Alexza shall
negotiate in good faith with Teva for a period of [*] Business Days from the
date of receipt by Alexza of the Teva Proposal (the “Negotiation Period”) and
shall not enter into any Prohibited Proposal Agreement during such Negotiation
Period.

(c) Noticed Proposals. With respect to each Proposal for which Teva received a
Proposal Notice from Alexza, and for which Alexza complied with all of the
applicable procedures and requirements of this Section 4.9 (the “Noticed
Proposal”), in the event that Teva does not deliver a Teva Proposal to Alexza
prior to the expiration of the Proposal Review Period or Teva delivered a Teva
Proposal to Alexza prior to the expiration of the Proposal Review Period and the
applicable Negotiation Period has expired, then, and only then, Alexza shall be
free, for a period of [*] days following expiration of the Proposal Review
Period, to enter into a definitive agreement with respect to the transactions
contemplated in such Noticed Proposal at the price contained in the Noticed
Proposal and on terms and conditions substantially similar to, and in any event
not more favorable to the purchaser, taken in the aggregate, than the terms and
conditions described in the Noticed Proposal.

4.10 Void Transactions. Unless Alexza shall have complied with all of the
procedures and requirements of Sections 4.8 and 4.9 of this Amendment in all
material respects (and in the event of any immaterial noncompliance, such
immaterial noncompliance shall not prejudice Teva’s rights hereunder in any
manner), then any Proposal or Offer which Alexza may accept, and any transaction
it may purport to effect pursuant thereto, shall be void ab initio.

4.11 Suspension of Section 7.1 of the Agreement. The Parties agree that the
obligations of Alexza pursuant to Section 7.1 of the Agreement shall be
suspended during the Suspension Period; provided, however, that Alexza shall use
Commercially Reasonable Efforts, in light of the Suspension Period and the terms
of this Amendment, to maintain relationships with its vendors, including
Suppliers, sufficient to allow Alexza to meet its delivery obligations under the
Initial Relaunch Purchase Order, if any.

4.12 Suspension of Additional Insurance During Suspension Period. The Parties
agree that the obligations of Alexza to obtain and maintain Additional Insurance
pursuant to Section 12.4 of the Agreement shall be suspended during the
Suspension Period.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

17



--------------------------------------------------------------------------------

SECTION 5. General.

5.1 Each of the Parties hereto hereby agrees to be bound by the Agreement as
amended by this Amendment. The Agreement as amended by this Amendment shall
remain in full force and effect and is hereby approved, ratified and confirmed
in all respects. This Amendment shall become effective upon execution by all the
Parties hereto and immediately upon the Amendment Effective Date, all references
to the Agreement shall be mean the Agreement as amended hereby.

5.2 This Amendment may be executed in any number of counterparts each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.

5.3 This Amendment and all questions regarding the existence, validity,
interpretation, breach or performance of this Amendment, shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware, United States, without reference to its conflicts of law principles.

5.4 Any disputes with respect to this Amendment shall be governed by Article 15
of the Agreement, which shall apply to such dispute the same as if such Article
were repeated word for word in this Amendment but with such changes as are
required to make it expressly applicable to this Amendment instead of to the
Agreement.

[Signature Page Follows]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Amendment have executed this Amendment
as of the date first written above.

 

ALEXZA PHARMACEUTICALS, INC. By:  

/s/ Thomas B. King

Name:  

Thomas B. King

Title:  

President and CEO

SIGNATURE PAGE TO

AMENDMENT TO LICENSE AND SUPPLY AGREEMENT

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

TEVA PHARMACEUTICALS USA, INC. By:  

/s/ Deborah A. Griffin

Name:  

Deborah A. Griffin

Title:  

SVP & Chief Accounting Officer

By:  

/s/ Michael G. McHugh

Name:  

Michael G. McHugh

Title:  

Vice President, General Manager

 

Teva Select Brands & Woman’s Health

 

Teva Pharmaceuticals USA, Inc.

SIGNATURE PAGE TO

AMENDMENT TO LICENSE AND SUPPLY AGREEMENT

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 2.8

Drug Deposition System 03

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.